Exhibit 10.2
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
AMENDMENT NUMBER FOUR
TO
AMENDED AND RESTATED WAFER SUPPLY AGREEMENT
This Amendment Number Four (the “Amendment”), effective as of June 13, 2008 (the
“Amendment Effective Date”), amends the Amended and Restated Wafer Supply
Agreement effective as of April 1, 2003 (as further amended by Amendment Number
One, effective August 11, 2004, Amendment Number Two, effective April 1, 2008,
and Amendment Number Three, effective June 9, 2008) (the “Agreement”), by and
between OKI Electric Industry Co., Ltd. (“OKI ELECTRIC” or “OKI”), a Japanese
corporation having its registered head office at 7-12, Toranomon 1-chome,
Minato-ku, Tokyo 105-8460, Japan, and Power Integrations International, Ltd.
(“PI”) a Cayman Islands corporation having its principal place of business at
4th Floor, Century Yard, Cricket Square, Elgin Avenue, P.O. Box 32322, Grand
Cayman KY1-1209. Unless specifically designated otherwise, capitalized terms
used herein shall have the same meanings given them in the Agreement.
RECITALS
     WHEREAS, pursuant to the terms of the Agreement, PI grants to OKI ELECTRIC
licenses of certain of PI’s intellectual property for the sole purpose of PI
acquiring from OKI ELECTRIC the fabrication and supply of wafers of certain
power IC products; and
     WHEREAS, PI and OKI ELECTRIC desire to amend the terms of the Agreement;
and
     WHEREAS, in accordance with Section 18.10 of the Agreement, the Agreement
may be amended only by an instrument in writing duly executed by authorized
officers of OKI ELECTRIC and PI.
     Now, Therefore, in consideration of the mutual promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby amend the Agreement as follows:
AGREEMENT

1.   The following new definitions are inserted in Section 1:

  1.25   DM WAFER(S): Non-probed [*] inch WAFERS that are processed in

Confidential

1



--------------------------------------------------------------------------------



 



    accordance with the DM WAFER COMMON SPECIFICATION.

  1.26   DS WAFER(S): A subset of DC WAFERS comprised of non-probed [*] inch
WAFERS that are processed in accordance with the DS WAFER COMMON SPECIFICATION.

2.   Section 3.3 is deleted in its entirety and replaced with the following:

  3.3   The WAFERS sold hereunder shall be SC WAFERS processed at OKI’s [*]
plant, DC WAFERS processed at OKI’s [*] plant and/or [*] plant, and VC WAFERS
and DM WAFERS processed at OKI’s [*] plant or other plants of OKI as mutually
agreed in writing by OKI and PI.

3.   The following is added as a new Section 12.9:

  12.9   Without limiting OKI’s other obligations under this Agreement, and
notwithstanding anything to the contrary herein, OKI shall ensure that (a) all
CONFIDENTIAL INFORMATION of PI is secured so that any direct or indirect
affiliate, division, or business unit of OKI that develops, markets, or sells
semiconductor products (a “RELATED PARTY”) has no access to such CONFIDENTIAL
INFORMATION of PI excluding any employee or contractor, of a RELATED PARTY, that
conducts manufacturing services for PI under this Agreement, (b) no OKI employee
or contractor shall disclose the CONFIDENTIAL INFORMATION of PI to any RELATED
PARTY or any employee or contractor of a RELATED PARTY (even if such employee or
contractor also performs work for OKI) except to any employee or contractor, of
a RELATED PARTY, that conducts manufacturing services for PI under this
Agreement, and (c) OKI shall limit disclosure of CONFIDENTIAL INFORMATION OF PI
solely to those employees or contractors of OKI or a RELATED PARTY that have a
need to know such CONFIDENTIAL INFORMATION to provide manufacturing services to
PI under this Agreement.

4.   The following is added as a new Article 21:       Article 21. WAFER
ADVANCE.

  21.1   Payment of Advance. After execution by both parties of Amendment Number
Four to this Agreement, PI will pay to OKI an amount equal to 327,600,000¥ (the
“WAFER ADVANCE”).

Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

2



--------------------------------------------------------------------------------



 



  21.2   Discount on Purchases. The purchase price payable by PI for each [*]
inch WAFER in the DC, DS or DM Process, purchased under this Agreement will be
discounted by [*]¥. This discount will apply until a total of [*] discounted [*]
inch WAFERS are received and accepted by PI under this Agreement. This discount
does not apply to VC wafers. If this Agreement expires or terminates for any
reason before the total of [*] discounted [*] inch WAFERS are purchased and
accepted by PI under this Agreement, then OKI will pay to PI an amount equal to
[*]¥ times the remaining number of WAFERS required to reach the total of [*]
discounted [*] inch WAFERS. This payment obligation will survive expiration or
termination of this Agreement, and OKI will pay such amount within [*] days
after any such expiration or termination.

5.   The following is inserted immediately after the statement of the VC WAFERS
BASE_PRICE in Exhibit B:       For orders placed prior to [*], [*] inch DS
WAFERS BASE_PRICE: [*]¥       For orders placed after [*]:

                  Monthly number         of WAFERS   [*] inch DS WAFERS   [*]
inch DM WAFERS purchased   BASE_PRICE   BASE_PRICE
Less than [*] WAFERS
    [*]¥       [*]¥  
 
               
[*] WAFERS
    [*]¥       [*]¥  
 
               
[*] or more WAFERS
    [*]¥       [*]¥  

    The above “Monthly number of WAFERS purchased” will be calculated based on
the number of WAFERS PI purchases in each calendar month.   6.   [*]   7.  
Effective as of the Amendment Effective Date, all references in the Agreement to
the “Agreement” or “this Agreement” shall mean the Agreement as amended by this
Amendment. Except as expressly amended herein, the terms of the Agreement
continue unchanged and shall remain in full force and effect. This Amendment may
be executed in one or more counterparts, each of which shall be considered an
original, but all of which counterparts together shall constitute one and the
same instrument.



Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

3



--------------------------------------------------------------------------------



 



[Remainder of Page Intentionally Left Blank]
Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives, effective as of the Amendment Effective
Date.

     
OKI ELECTRIC INDUSTRY CO., LTD.
  POWER INTEGRATIONS INTERNATIONAL, LTD.
 
   
By: /s/ Akira Arimatsu
  By: /s/ John L. Tomlin
Name: Akira Arimatsu
  Name: John L. Tomlin
Title: General Manager
  Title: President

Confidential
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

5